Newman, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of wooden doors similar in all material respects to those the subject of B. A. McKenzie & Co., Inc. v. United States (58 Cust. Ct. 460, C.D. 3020) and that the items of merchandise marked “B” covered by the foregoing protests consists of folding doors similar in all material respects to those the subject of Gitkin Co. v. United States (58 Cust. Ct. 383, C.D. 2997), the claim of the plaintiffs was sustained.